Dismissed and Opinion Filed January 15, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00637-CV

                             SEMON BONNER, Appellant
                                      V.
                      FEDERAL HOME LOAN MORTGAGE, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02290-B

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. After appellant failed to respond to our inquiry

regarding the reporter’s record, we ordered the appeal submitted without a reporter’s record and

appellant’s brief to be filed by November 21, 2019. By postcard dated November 25, 2019, we

notified appellant the time for filing appellant’s brief had expired. We directed appellant to file a

brief and an extension motion within ten days. We cautioned appellant that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Robert D. Burns, III//
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE

190637f.p05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 SEMON BONNER, Appellant                            On Appeal from the County Court at Law
                                                    No. 2, Dallas County, Texas
 No. 05-19-00637-CV         V.                      Trial Court Cause No. CC-19-02290-B.
                                                    Opinion delivered by Chief Justice Burns.
 FEDERAL HOME LOAN MORTGAGE,                        Justices Whitehill and Nowell participating.
 Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.




Judgment entered this 15th day of January, 2020.




                                              –3–